DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 4/2/20.  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings received on 4/2/20 are acceptable.                                            Allowable Subject Matter
3. 	Claims 1 – 3, 5 – 8, 12, 13, 20, 22 – 25 and 27 – 32 are allowed.  	The following is an examiner’s statement of reasons for allowance:  	Regarding claims 1 – 3, 5 – 8, 12, 13, 20, 22 – 25 and 27 – 32, Bowman et al. (2021/0045636, hereinafter Bowman) in view of Bowman et al. (2020/0146616, hereinafter Bowman) represent the best art of record. 	However, Bowman (‘636) in view of Bowman (‘616) fails to encompass all of the limitations of independent claims 1 and 23. 	Regarding claim 1, Bowman (‘636) discloses methods for establishing the stiffness of a bone using mechanical response tissue analysis comprising applying a superposition of static and oscillatory forces over a range of frequencies to a region of a skin-bone complex thereby exciting oscillatory accelerations over the range of frequencies of the skin-bone complex, receiving measurement data of the oscillatory forces as obtaining functions of time and the resulting oscillatory acceleration data as functions of time with a data receiver communicatively coupled to a controller including a processor and a storage medium containing computer readable and executable instructions, repeating these steps such that the static and oscillatory forces in first step are applied to a shifted region of the skin-bone complex, thereby obtaining a parameter set for the shifted region of the skin-bone complex, repeating the second step until an optimized parameter set is determined based on a first measure of conformity below a predetermined first threshold value and a second measure of conformity below a predetermined second threshold value; and  determining the stiffness of the bone from values of the optimized parameter set.
 	Bowman fails to teach supporting an arm comprising the ulna bone and a radius bone on a cradle comprising a saddle for supporting the ulna bone. 	Bowman (‘616) discloses systems and methods for patient specific modeling of the mechanical properties of bone comprising obtaining a bending stiffness of a bone specimen non-invasively and non-destructively in a dynamic 3-point bending test; determining a flexural rigidity of the bone specimen based on the obtained K in accordance with the equation EI=KL.sup.3/48 where L represents the length of the bone specimen, imaging the bone specimen to create a geometric model of the bone specimen, creating a mathematical mechanical model in silico of the bone specimen from the geometric model, assigning an elastic modulus to the bone specimen of the mathematical mechanical model; determining the flexural rigidity of the bone specimen from simulating the mathematical mechanical model; determining a discrepancy between the flexural rigidity of the bone specimen from the simulated mechanical model and the flexural rigidity of the bone specimen based on the obtained K; adjusting the elastic modulus of the bone specimen of the simulated mathematical mechanical model to minimize the discrepancy and repeating these steps and the last step until an optimized elastic modulus is determined where the discrepancy is reduced below or to a predetermined threshold; and applying the optimized elastic modulus to the simulated mathematical mechanical model to determine a strength of the bone. 	 	However, Bowman, Bowman, or combinations thereof, fail to teach supporting an arm comprising the ulna bone and a radius bone on a cradle comprising a saddle for supporting the ulna bone. 	Regarding claim 23, Bowman (‘636) discloses methods for establishing the stiffness of a bone using mechanical response tissue analysis comprising applying a superposition of static and oscillatory forces over a range of frequencies to a region of a skin-bone complex thereby exciting oscillatory accelerations over the range of frequencies of the skin-bone complex, receiving measurement data of the oscillatory forces as obtaining functions of time and the resulting oscillatory acceleration data as functions of time with a data receiver communicatively coupled to a controller including a processor and a storage medium containing computer readable and executable instructions, repeating these steps such that the static and oscillatory forces in first step are applied to a shifted region of the skin-bone complex, thereby obtaining a parameter set for the shifted region of the skin-bone complex, repeating the second step until an optimized parameter set is determined based on a first measure of conformity below a predetermined first threshold value and a second measure of conformity below a predetermined second threshold value; and  determining the stiffness of the bone from values of the optimized parameter set.
 	Bowman fails to teach a bone support that is configured to position and support an arm comprising the ulna bone and a radius bone in an orientation and position for measurement and comprises a cradle comprising a saddle for supporting the ulna bone.  	Bowman (‘616) discloses systems and methods for patient specific modeling of the mechanical properties of bone comprising obtaining a bending stiffness of a bone specimen non-invasively and non-destructively in a dynamic 3-point bending test; determining a flexural rigidity of the bone specimen based on the obtained K in accordance with the equation EI=KL.sup.3/48 where L represents the length of the bone specimen, imaging the bone specimen to create a geometric model of the bone specimen, creating a mathematical mechanical model in silico of the bone specimen from the geometric model, assigning an elastic modulus to the bone specimen of the mathematical mechanical model; determining the flexural rigidity of the bone specimen from simulating the mathematical mechanical model; determining a discrepancy between the flexural rigidity of the bone specimen from the simulated mechanical model and the flexural rigidity of the bone specimen based on the obtained K; adjusting the elastic modulus of the bone specimen of the simulated mathematical mechanical model to minimize the discrepancy and repeating these steps and the last step until an optimized elastic modulus is determined where the discrepancy is reduced below or to a predetermined threshold; and applying the optimized elastic modulus to the simulated mathematical mechanical model to determine a strength of the bone. 	 	However, Bowman, Bowman, or combinations thereof, fail to teach a bone support that is configured to position and support an arm comprising the ulna bone and a radius bone in an orientation and position for measurement and comprises a cradle comprising a saddle for supporting the ulna bone.   	Hence, the best prior art of record fails to teach the invention as set forth in independent claims 1 and 23 and the examiner can find no teachings for supporting an arm comprising the ulna bone and a radius bone on a cradle comprising a saddle for supporting the ulna bone and a bone support that is configured to position and support an arm comprising the ulna bone and a radius bone in an orientation and position for measurement and comprises a cradle comprising a saddle for supporting the ulna bone.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Coleman (20170181688) discloses systems and methods for dynamic bone structure interaction.
 	Luo et al. (20080194952) disclose an ultrasonic bone assessment apparatus and method.5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/8/22